Peb Curiam.
This ease on the merits comes within the rule stated and applied in McDonald v. City of St. Paul, 82 Minn. 308, 84 N. W. 1022. The evidence supports the verdict, and the record discloses no reversible error. The answer does not present the question whether the rights of the parties are controlled by the Workmen’s Compensation Act, and the evidence fails to bring them within its provisions. Plaintiff is a retired clergyman, and at the time of his injury was engaged at the instance of the T. M. C. A. of Minneapolis in distributing advertising matter about the city, but whether under employ-*478meat for compensation the record does not show. The workmen’s statute therefore has no application.
Ordeir affirmed.